REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1-20 are allowed
	This application is subject to a Terminal Disclaimer filed on 04/26/2021, as mandated by the condition for allowance vs. the issued Patent US 10,623,731 in accordance to the rationale presented in the First Action on Merit. 
The previously issued rejections under 35 U.S.C. 101, 35 U.S.C. 112(f) and under 35 U.S.C. 112(b) are withdrawn post amendment by which placing the application in condition for allowance.	
Reasons for Allowance
3.	The following represents the examiner’s reasoning for allowance:
The present claims overcome the most representative analyzed prior arts to Lee et al., (2006/0188164) and Kim (US 6,983,079) by which determining the DC coefficient sign value of the above and left neighboring references to the current block and selecting a probability model used to determine the sign for the DC coefficients in the currently encoded block  according to a context value being established on the value calculated by applying the weighting method to the sign and values of top and left neighboring blocks product and further adapting the probability model according to the context value being greater or less than zero.
The prior arts of reference to Lee and Kim while partially obviating the limitations claimed, it does not expressly calculate a context value being computed from the two weighting values from the DC of the current block and the DC values of the Top and Left neighboring DC sign values. While Lee teaches the method of computing the DC coefficient value of the current block 40 from the upper DC neighboring blocks 20 and from the left DC coefficients 30 in Figs. 2, 3 and 4 by applying the weighting function as claimed, calculating a context value by applying a first weighting value to the first sign value and a second weighting value to the second sign value, by predicting the DC coefficients from the neighboring Top and Left blocks by averaging and weighting between the DC coefficients and where the weighting of the AC coefficients may be obviously applied to the DC coefficients without any mathematical restrictions as being defined by Eq. 1 and 2 (at Pars.[0045],[0046]), of the referenced obviousness combination.
However, the above references do not expressly address the amended claims reciting;
A method for decoding an encoded transform block from a bitstream based on a sign value of a DC coefficient of encoded transform block, the method comprising: determining a value for the encoded transform block as a sum of a first value and a second value, in which: the first value is calculated by adding weighted sign values of DC coefficients of one or more above neighbor blocks of the encoded transform block; and the second value is calculated by adding weighted sign values of DC coefficients of one or more left neighbor blocks of the encoded transform block; responsive to determining the value for the encoded transform block, identifying a probability model for the DC coefficient of the encoded transform block based on the value; determining the sign value of the DC coefficient of the encoded transform block using the probability model; and decoding the encoded transform block to an output bitstream based on the sign value of the DC coefficient of the encoded transform block. 
It is concluded that Lee and Kim, individually or in combination, do not teach or suggest, identifying a probability model for the DC coefficient of the encoded transform block based on the value and determining the sign value of the DC coefficient of the encoded transform block using the probability model to decode the encoded transform block to an output bit-stream based on the sign value of the DC coefficient of the encoded transform block as amended.
No other relevant art has been found anticipating or closely obviating the claimed matter.
Conclusion
4.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/